143 P.3d 772 (2006)
341 Or. 449
RAMIREZ v. STATE
No. S51605.
OREGON SUPREME COURT.
September 26, 2006.
Petition for review allowed.
The petition for reconsideration is allowed and the order denying review dated July 18, 2006, 341 Or. 197, 140 P.3d 580 is withdrawn. The appellant's petition for review is allowed. The decision of the Court of Appeals is vacated and this case is remanded to the Court of Appeals for reconsideration in light of Lyons v. Pearce, 298 Or. 554, 694 P.2d 969 (1985), and Gonzalez v. State of Oregon, 340 Or. 452, 134 P.3d 955 (2006).